MEMORANDUM *
Appellant Jose Luis Marquez-Centeno appeals his sentence for re-entry after deportation in violation of 8 U.S.C. § 1326(a). The district court held that Marquez-Centeno’s two prior convictions under Arizona law for drug possession were “aggravated felonies” warranting a 16-level sentencing enhancement under § 2L1.2(b)(l)(A) of the Sentencing Guidelines. See U.S. Sentencing Guidelines Manual § 2L1.2(b)(l)(A) (2000). We review de novo the district court’s conclusion that Marquez-Centeno’s prior convictions are aggravated felonies triggering the enhancement. United States v. Rivera-Sanchez, 247 F.3d 905, 907 (9th Cir.2001).
Because the sentences for MarquezCenteno’s prior state convictions were governed by Arizona’s Proposition 200, this case is controlled by our decision in United States v. Robles-Rodriguez, 281 F.3d 900 (9th Cir.2002). For the reasons stated in Robles-Rodriguez, we hold that Marquez-Centeno’s Arizona drug possession convictions are not “aggravated felonies” under § 2L1.2(b)(l)(A) of the Sentencing Guidelines. We also hold that, under Robles-Rodriguez, Marquez-Centeno’s prior convictions do not fall into the category of “other felonies” warranting a 4-level sentencing enhancement under § 2L1.2(b)(l)(B). We therefore vacate Marquez-Centeno’s sentence and remand to the district court for resentencing in light of Robles-Rodriguez.
VACATED AND REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.